Citation Nr: 1453689	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  12-16 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a postoperative right shoulder right shoulder disability.

2.  Entitlement to a rating in excess of 10 percent for a right knee disability.

3.  Entitlement to a compensable rating for a bilateral eye disability (diplopia of both eyes).

4.  Entitlement to a compensable rating for bilateral varicoceles.

5.  Entitlement to a compensable rating for pseudofolliculitis barbae (PFB).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

J.C. Chapman


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1986 to February 2011.  These matters are before the Board of Veterans' (Board) on appeal from a May 2011 rating decision of the Salt Lake City, Utah Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for a right shoulder disability, a right knee disability, a bilateral eye disability, bilateral varicoceles, and PFB, each rated 0 percent, effective March 1, 2011.  In April 2012, the RO increased the ratings for the right shoulder disability to 20 percent and for the right knee disability to 10 percent, both also effective March 1, 2011.  


FINDINGS OF FACT

1.  At no time since the award of service connection is the Veteran's right (major) shoulder disability shown to have been manifested by impairment of the humerus, clavicle, or scapula, or limitation of motion of the arm to midway between the side and shoulder level.

2.  The Veteran's right knee disability is shown to have been manifested throughout by slight instability and arthritis with painful (but not otherwise limited to a compensable degree) motion.

3.  The Veteran's diplopia is not shown to be manifested by impairment of central vision or visual fields not correctable by spectacles. 

4.  The Veteran's bilateral varicoceles are reasonably shown to result in disability approximately analogous to one or two painful scars.

5.  At no time since the award of service connection is the Veteran's PFB shown to have been manifested by symptoms consistent with scars of the head, face, and neck, dermatitis, or eczema.


CONCLUSIONS OF LAW

1.  A rating in excess of 20 percent is not warranted for the Veteran's right shoulder disability.      38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.40, 4.45, 4.59, 4.71a; Diagnostic Code (Code) 5201 (2014).

2.  The Veteran's right knee disability warrants a combined (increased to 20 percent but no higher) rating (based on a formulation of 10 percent for arthritis with painful motion and 10 percent for instability).  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.25, 4.40, 4.45, 4.59, 4.71a, Codes 5003, 5257 (2014).    

3.  A compensable rating is not warranted for the Veteran's diplopia.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.3, 4.7, 4.21, 4.77, 4.79, Code 6090 (2014). 

4.  A 10 percent rating is warranted for the bilateral varicoceles.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§4.3, 4.7, 4.115b, Code 7804 (2014).  

5.  A compensable rating is not warranted for PFB.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.20, 4.21, 4.31, 4.118, Code 7828 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)
 
Inasmuch as the rating decision on appeal granted service connection for the disabilities at issue and assigned disability ratings and an effective date for the awards, statutory notice had service its purpose and its application was no longer necessary.  An April 2012 statement of the case properly provided notice on the downstream issue of entitlement to increased initial ratings.  The Veteran has had ample opportunity to respond, and has not alleged that notice was less than adequate.

The Veteran's pertinent treatment records have been associated with the record.  In January 2011 and February 2013, the RO arranged for VA examinations for the claimed disabilities.  The reports of these examinations are described in greater detail below.  The Board finds them adequate for rating purposes, as they contain the information necessary for consideration of the applicable criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.
 
Where (as here) the ratings appealed are the initial ratings assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  
 
Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown,    8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities. 38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.
 
When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue, including degree of disability, shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§  3.102, 4.3.
 
When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all of the evidence in the record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.


Right Shoulder Disability

In August 2010, the Veteran was seen for right shoulder pain status post repair of rotator cuff tear.  Range of motion studies showed forward flexion and abduction to 130 degrees.  Motor strength and rotator cuff strength were normal.

On January 2011 VA examination, the Veteran reported that he cannot lift heavy weights with his right arm, and that his shoulder is aggravated by lifting and sleeping the wrong way.  He described the related pain as 5 (on a scale of 10) constantly without flares, and indicated that he was not currently receiving physical therapy.  The Veteran reported pain on motion, weakness, stiffness, and swelling, but denied heat, redness, instability/giving-way, fatigability, or lack of endurance/additional limitation on repetitive use.  He reported four incapacitating episodes in the past 12 months.  The examiner indicated that there was no additional limitation of joint function.  On examination, the examiner noted there was no pain, pain on repeated use, fatigue, weakness, lack of endurance, incoordination, edema, effusion, instability, tenderness, redness, heat, abnormal movement, or guarding of movement.  There were no functional limitations.  Right shoulder range of motion studies found no pain during range of motion and forward flexion to 180 degrees, abduction to 110 degrees, external rotation to 90 degrees, and internal rotation to 90 degrees, with resistance and on repetition.  

A February 2011 VA treatment record notes abduction was limited to 90 degrees.  In July 2011, the Veteran stated that on the day of his VA examination, he was having "an abnormally good day and could move without pain," which he indicated was not normal.  He indicated that he required injections to be able to engage in physical therapy, but had not been given pain medication.  He stated that he does not have full range of motion, even on a good day.

On February 2013 VA shoulder examination, the diagnosis was residuals of rotator cuff repair.  The Veteran reported having limited movement secondary to stiffness and stated that he completed physical therapy in 2012.  He reported difficulty lifting heavy weights due to pain and discomfort and indicated that his shoulder was aggravated by lifting, sleeping the wrong way, and weather, and is alleviated by pain medication.  He stated that his pain is at a level 3 on a scale of 10.  He also reported that the right shoulder did not affect his daily living activities.  He was working full-time as a teacher.

On examination, it was noted that the Veteran is right handed.  Shoulder range of motion studies showed flexion to 130 degrees, with objective evidence of pain at 120 degrees; and abduction to 120 degrees with objective evidence of pain at 115 degrees.  On repetitive use testing, range of motion studies showed flexion to 120 degrees and abduction to 110 degrees.  The examiner indicated that there was no additional limitation in range of motion following repetitive-use testing.  The right shoulder disability was manifested by less movement than normal, pain on movement, localized tenderness, and guarding.  Muscle strength testing showed active movement against some resistance in shoulder abduction and forward flexion.  There was no evidence of ankylosis.  The Hawkins' Impingement, Empty-can, External rotation, Lift-off subscapularis, Crank apprehension and relocation, and Cross-body adduction tests were positive.  There was no history of mechanical symptoms, recurrent dislocation, or an AC joint condition (or any other impairment of the clavicle or scapula).  There was also no tenderness on palpation of the AC joint.  The examiner noted there was a surgical shoulder scar, but indicated that it was not painful and/or unstable.  Imaging studies of the shoulder did not show degenerative or traumatic arthritis.  The examiner noted that the Veteran's shoulder condition did not impact on his ability to work.

The Veteran's right shoulder disability is rated 20 percent under Code 5201 for limitation of motion of an arm at the shoulder level.  To warrant the next higher (under Code 5201) schedular rating for disability of the major shoulder, there must be limitation of arm motion at (or approximating; see 38 C.F.R. § 4.7) midway between the side and shoulder level.  Normal range of motion of the shoulders is forward elevation (flexion) to 180 degrees; abduction to 180 degrees, external rotation to 90 degrees and internal rotation to 90 degrees (90 degrees flexion and abduction constitutes shoulder level).  38 C.F.R. § 4.71, Plate I.  

The restrictions found on examinations fall far short of the requirements for a 30 percent rating.  On January 2011 VA examination, abduction was to 110 degrees with no pain, suggesting that the Veteran did not have limitation of motion even to the shoulder level, but instead had arm movement well above 90 degrees.  On February 2013 VA examination, range of motion studies showed flexion to 130 degrees with objective evidence of pain at 120 degrees; and abduction to 120 degrees with objective evidence of pain at 115 degrees.  On repetitive use testing, range of motion studies showed flexion to 120 degrees and abduction to 110 degrees.  All findings were well above shoulder level and at no time showed or approximated limitation of the arm to midway between the side and shoulder level.  In short, the evidence does not show, nor does the Veteran allege, that he has, or at any time during the period for consideration has had, limitation of arm motion to midway between the side and shoulder level.  Instead, he generally contends that he has limitation of motion each day; however such limitation is accounted for by the 20 percent rating currently assigned.  See Deluca, 8 Vet. App. at 202.  Accordingly, a rating in excess of 20 percent under Code 5201 is not warranted. 

The Board has also considered whether an increased rating may be warranted under another applicable Code; however Codes 5200 (ankylosis), 5202 (humerus impairment), and 5203 (clavicle or scapula impairment) require pathology and symptoms not shown, and rating under those Codes would be inappropriate.  As a preponderance of the evidence is against the Veteran's claim for a rating in excess of 20 percent, it must be denied.

The Board has considered whether referral for consideration of an extraschedular rating is warranted.  The 20 percent rating currently assigned encompasses limitation of arm motion at the shoulder level (even greater disability than shown).  Code 5201 rating criteria describe the Veteran's symptoms in that they encompass his complaints of limitation of motion.  He has not alleged any functional limitation that has not been compensated.  Accordingly, his disability picture is contemplated by the schedular criteria, and they are not inadequate.  Hence, referral for extraschedular consideration is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

Finally, the record shows that the Veteran is working.  See February 2013 VA examination report.  Consequently, the matter of entitlement to a total rating based on individual unemployability (TDIU) is not raised by the record.  See Shinseki v. Rice, 22 Vet. App. 447 (2009). 

Right Knee

During service, the Veteran was placed on a physical profile due to right knee pain.

On January 2011 (while still in service) VA examination, the Veteran indicated that his right knee pain affects his job due to swelling, pain, and difficulty walking.  He reported that it does not affect his daily living activities, but is aggravated by climbing, running, and cold, and alleviated by sitting and ice packs.  He described the present pain level as 5 (on a scale of 10) constantly, without flare-ups.  He reported having had three surgeries, and that he was not participating in physical therapy.  He reported pain on motion, weakness, stiffness, swelling, giving way, and locking, but denied heat, redness, fatigability, or lack of endurance/additional limitation on repetitive use.  The examiner noted that the Veteran wore a brace and had 3 incapacitating episodes in the past 12 months.  There was no additional limitation of joint function.  On examination, the Veteran reported his right knee was manifested by pain, pain on repeated use, fatigue, weakness, lack of endurance, incoordination, edema, effusion, instability, tenderness, redness, heat, abnormal movement, or guarding of movement.  The Veteran's gait was normal and there were no functional limitations.  Right knee range of motion studies found no pain during the studies and flexion to 130 degrees and extension to 0 degrees, both with resistance and on repetition.  Stability was good and the lateral meniscus/McMurray's test was normal.

A February 2011 record notes a history of multiple right knee surgeries for prior persistent ligament tears with range of motion limitations and no synovitis.  Following a physical examination, the assessment was chronic ligament tear of the knee and patellar chondromalacia.  An April 2011 orthopedic surgery consultation record notes that the Veteran has a constant ache in his right knee which worsens to sharp pain with activity.  The Veteran described popping in his anterior knee and stated that the knee feels unstable with activity.  There was no effusion; the quad tendon was tender to palpation.  Range of motion was from 0 to 135 degrees with stability of the ACL noted as Grade I and the PCL, LCL, and MCL described as stable.  Lachman's and Anterior drawer tests were mildly positive with end point, and imaging showed knee osteoarthritis.  A right knee MRI in June 2011 showed a 5mm chondral defect of the patellar cartilage of the juncture of the medial and lateral patellar facets inferiorly, but no other evidence for internal derangement of the right knee.  

In July 2011, the Veteran reported constant knee pain that increases as the day goes on.  In August 2011, he reported right knee pain at a level 3-4 (on a scale of 10), a constant ache with swelling, frequent locking up, and occasional buckling.  Examination showed right knee range of motion was within functional limits and strength was grossly 4 out of 5.  It was noted that the Veteran ambulates with a cane with an antalgic pattern.  Anterior drawer, varus stress, valgus stress, and McMurray's tests were all negative.  Patella tracking was normal and the patella tendon was non-tender to palpation.  Another August 2011 record notes that the Veteran reported a 16 month history of worsening right knee pain and indicated he has pain along the anterior and medial aspect of his knee and has associated laxity.  The Veteran also stated that he hears popping in his knee with movement.  A physical examination showed evidence of quadriceps atrophy, but no effusion.  There was medial and lateral joint line tenderness and full range of motion for all planes tested in the knees (i.e., 125 degrees of flexion with pain at the end of the range and extension to 0 degrees).  The Anterior Drawer, Lachman's, and Posterior Drawer tests were negative, while the Valgus Stress and Patellar Grind tests were positive.  The assessment was chronic ACL instability, 5 mm chondral defect of the patella, chondromalacia, and questionable right medial meniscus tear.  In September 2011, the Veteran reported right knee pain.  

A January 2012 record notes that the Veteran had bilateral knee pain, walked with a cane, and had decompensated with respect to muscle mass.  His range of motion was excellent, but there was a positive patella compression test for chondromalacia and quad muscle wasting.  In July 2012, the assessment was right knee degenerative joint disease and chondromalacia.  His range of motion was to 110 degrees.


A February 2013 record notes that the Veteran had early degenerative joint disease in both knees, but had a normal gait with ambulation.  Another February 2013 record notes osteoarthritis of both knees.  

On February 2013 VA knee examination, the diagnosis was residuals of arthroscopic procedures with patellofemoral compartment degenerative joint disease.  The Veteran reported having intermittent episodes of pain and swelling.  He indicated that his right knee pain was triggered by climbing stairs, walking, prolonged standing, and running.  He stated that cortisone injections had helped temporarily.  He reported that his knee gives out periodically, but denied falls.  He reported using a knee brace daily and a cane for ambulation.  He took anti-inflammatory medication for pain, with partial relief and had constant sharp pain which worsened with activity.  Range of motion studies showed flexion to 110 degrees with objective evidence of pain at 85 degrees, and extension to 0 degrees (extension was clarified by an August 2013 addendum).  The examiner also indicated that the Veteran was able to perform 3 repetitive ranges of motion of the right knee, and that range of motion was essentially unchanged with flexion at 110 degrees and extension to 0 degree (also clarified by August 2013 addendum).  Functional loss included less movement than normal, weakened movement, pain on movement, and interference with sitting, standing, and weight-bearing.  There was pain on palpation.  Muscle strength testing showed active movement against some resistance in both flexion and extension.  Joint stability testing was normal.  The examiner noted a history of recurrent patellar subluxation/dislocation.  It was noted that the Veteran had not had shin splints, a meniscal condition, or a meniscectomy.  Imaging studies of the knee showed arthritis, but did not show patellar subluxation.  The examiner noted that the Veteran's knee condition impacted on his ability to work in that he had pain with prolonged walking in his job as a teacher.  In May 2013, he received an intra-articular injection in the knee with relief noted following the injection.

The Veteran's right knee disability is now rated 10 percent by analogy to Code 5003 (and 38 C.F.R. § 4.59), which provides for a 10 percent rating where there is painful (although not to a compensable degree) motion and X-ray confirmed arthritis.
Traumatic arthritis is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Code 5010. Degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint affected by limitation of motion, to be combined, not added under Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Code 5003.

The Board must also consider whether the disability warrants a higher or separate rating under other Codes pertaining to knee disabilities.

The rating schedule provides for a 10 percent rating for slight recurrent subluxation or lateral instability of the knee, a 20 percent rating for moderate recurrent subluxation or lateral instability, and a 30 percent rating for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Code 5257.

Flexion of the leg limited to 45 degrees warrants a 10 percent rating, flexion limited to 30 degrees warrants a 20 percent rating, and flexion limited to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, Code 5260.  Extension limited at 10 degrees warrants a 10 percent rating, extension limited at 15 degrees warrants a 20 percent rating, extension limited at 20 degrees warrants a 30 percent rating, extension limited at 30 degrees warrants a 40 percent rating, and extension limited to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, Code 5261.

Flexion of the knee to 140 degrees is considered full and extension to 0 degrees is considered full.  See 38 C.F.R. § 4.71, Plate II.

VA's General Counsel has held that a claimant who has arthritis and instability of a knee may be rated separately under Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97 (July 1997); VAOPGCPREC 9-98, (August, 1998).  The General Counsel has also held that separate ratings under 38 C.F.R. § 4.71a, Code 5260 (limitation of flexion) and under Code 5261 (limitation of extension), may be assigned for disability of the same joint.  VAOGCPREC 9-2004 (September 2004).

Consideration of other diagnostic codes for rating knee disability (5256, 5258, 5262, 5263) is inappropriate in this case as the Veteran's right knee disability does not include the pathology required in the criteria for those Codes (ankylosis, dislocated semilunar cartilage, malunion or nonunion of tibia or fibula, or genu recurvatum).  38 C.F.R. § 4.71a.

At no time under consideration is the Veteran's right knee disability shown to have been manifested by flexion limited to 30 degrees or extension limited to 15 degrees.  Notably, on January 2011 VA examination, flexion was to 130 degrees and extension was to 0 degrees (normal).  In August 2011, he was found to have 125 degrees of flexion and 0 degrees of extension.  In January 2012, it was noted that he had "excellent" range of motion.  On February 2013 VA examination, flexion was to 110 degrees with objective evidence of pain at 85 degrees and extension to 0 degrees.  Even considering limitation due to pain, the Veteran is not shown to have had flexion or extension limited to a compensable level under Codes 5260 or 5261.  Accordingly, a rating in excess of 10 percent for right knee disability under either Code 5260 or 5261 (or based on a combination of ratings under these two codes) is not warranted.

As noted above, separate ratings for limitation of motion and for subluxation or instability may be awarded where there is both (X-ray evidenced) arthritis and instability of a knee.  See VAOPGCPREC 23-97.  The Board finds that the Veteran is entitled to a separate 10 percent rating for slight recurrent subluxation/lateral instability.  He has consistently reported giving way and instability of the knee throughout the appeal period.  On January 2011 VA examination, the examiner noted that the right knee was manifested by weakness, incoordination, and instability.  In August 2011, the assessment was chronic ACL instability.  On February 2013 VA examination, the examiner noted a history of recurrent patellar subluxation/dislocation and found that there was functional loss of the knee to include weakened movement.  The Board finds that this record reasonably reflects slight instability warranting a 10 percent rating throughout.  At no time is the Veteran's right knee shown to have had more than slight instability.  He has not reported more than occasional or periodic giving way/instability.  See July 2011 treatment record and February 2013 VA examination report.  Accordingly, the Board finds that while the evidence is inconclusive, it may reasonably be found as showing slight instability of the right knee, warranting a separate 10 percent rating under Code 5257.

In August 2011, the Veteran was considered to possibly have a right medial meniscus tear.  A rating of 10 percent would be appropriate under Code 5259 for right knee symptomatic removal of semilunar cartilage, but the Veteran's noted symptoms of pain, swelling, locking, and instability are already rated under two different Codes, 5257 and 5003/5010.  Another separate rating under Code 5259 for the same symptoms would constitute pyramiding (The evaluation of the same manifestation under different diagnoses.) which is prohibited..  See 38 C.F.R. § 4.14.

Additional factors that could provide a basis for an increase have also been considered; however, it is not shown that the Veteran has any loss of knee function beyond that encompassed by the schedular criteria for the ratings now assigned.  38 C.F.R. §§ 4.40, 4.45; Deluca, 8 Vet. App. at 206.  On January 2011 VA examination, range of motion studies found no pain during range of motion, both with resistance and on repetitive-use testing, and the examiner indicated that there were no functional limitations due to the knee.  On February 2013 VA examination, the examiner indicated that there was essentially no additional limitation of motion on repetitive use testing.

In summary, the Board finds that the Veteran's right knee disability warrants a combined 20 percent (but no higher) rating, based on a formulation of 10 percent for arthritis with painful motion and 10 percent for instability.

The Board has also considered whether referral for consideration of an extraschedular rating is warranted.  As noted above, there is no functional limitation not encompassed by the schedular criteria.  The Veteran has been shown to have pain, instability, locking, and some swelling, which are fully encompassed by the schedular rating criteria for the ratings currently assigned.  Consequently, the schedular criteria are not inadequate, and referral for extraschedular evaluation is not warranted.  See Thun, 22 Vet. App. at 111.

As the Veteran is working, the matter of entitlement to TDIU is not raised by the record.  See Shinseki, 22 Vet. App. at 447. 

Eye Disability

An April 2010 record notes diagnoses of presbyopia, diplopia corrected with vertical prism, and astigmatism.

On January 2011 VA examination, the Veteran reported he injured his left eye during service and has had binocular vertical diplopia since.  It was noted that the Veteran has prism glasses for his diplopia, which relieve his symptoms most of the time, but occasionally still had vertical diplopia.  He reported that he needs to wear glasses, whereas he did not in the past, and that he has more trouble seeing up close, even with new bifocals obtained 6 months prior.  His uncorrected distance vision was 20/25 in the right eye and 20/20 in his left eye.  His corrected distance vision was 20/20 in the right eye and 20/30 in the left eye.  The assessment was binocular vertical diplopia.  The examiner indicated that the Veteran is currently "doing acceptable with glasses, but has occasional break down of fusion."  The Veteran was offered resection and recession of superior and inferior rectus muscle strabismus surgery if the symptoms become unmanageable.  

A February 2011 record notes that the Veteran was seen at an eye clinic due to traumatic diplopia and that surgery was offered.   A June 2011 ophthalmology record notes that the Veteran has a history of intermittent vertical diplopia with onset approximately 7 years prior.  The examiner noted that the Veteran did not have diplopia, but that his distance vision was blurry and his reading is "messed up."  In July 2011, the Veteran reported that requires glasses to relieve his eye disorder and has been advised that the only way to treat it is with surgery.  He stated that he was advised that the glasses he requires make his vision worse.

On February 2013 VA examination, cranial nerve 4 palsy of the right eye was diagnosed.  The examiner noted that the Veteran presented for an evaluation of diplopia which has been present since the 1990s and was diagnosed during military service.  The Veteran reported that his glasses correct the diplopia.  His uncorrected distance, uncorrected near, corrected distance, and corrected near vision were to 20/40 or better in each eye.  His pupils were round and reactive to light and 4 millimeters in diameter.  There was no blindness in either eye and the Veteran was not shown to have astigmatism.  He was noted to have evidence of diplopia in his central 20 degrees; evidence from 21-30 degrees in upgaze, downgaze, and lateral gaze; evidence from 31 to 40 degrees in upgaze, downgaze, and lateral gaze; and evidence at greater than 40 degrees in downgaze and left lateral gaze.  The examiner noted that the diplopia is constant, but is correctable with standard spectacle correction.  Tonometry showed right and left eye pressure to 16.  Slit lamp and an external eye exam were normal in all tested fields.  An internal eye exam was also normal bilaterally.  The examiner noted that the Veteran did not have a visual field defect.  He had a 6 diopter right hypertrophia worse in the left gaze and right head tilt, consistent with cranial nerve IV palsy.  The examiner also noted that there was no scarring or disfigurement attributable to any eye condition, and there had been no incapacitating episodes.  The examiner opined that the Veteran's eye condition did not impact on his ability to work.

The Veteran's service-connected diplopia is currently rated 0 percent under Code 6090.  Under Code 6090, the rating is based on the degree of diplopia and the equivalent visual acuity.  The ratings are applicable to only one eye.  A rating could not be assigned for both diplopia and decreased visual acuity or field of vision in the same eye.  When diplopia is present, and there is also ratable impairment of visual acuity or field of vision of both eyes, the ratings for diplopia are to be applied to the poorer eye while the better eye is rated according to the best-corrected visual acuity or visual field.  38 C.F.R. § 4.78.

When the diplopia field extends beyond more than one quadrant or more than one range of degrees, the evaluation for diplopia is based on the quadrant and degree range that provide the highest evaluation.  38 C.F.R. § 4.78 (a)(2).  When diplopia exists in two individual and separate areas of the same eye, the equivalent visual acuity is taken one step worse, but no worse than 5/200.  38 C.F.R. § 4.78 (a)(3).

If the diplopia is from 31 to 40 degrees, it is rated (a) equivalent to 20/40 visual acuity if it is up; (b) equivalent to 20/70 visual acuity if it is lateral; and (c) equivalent to 20/200 visual acuity if it is down.  If the diplopia is from 21 to 30 degrees, it is rated (a) equivalent to 20/70 visual acuity if it is up; (b) equivalent to 20/100 visual acuity if it is lateral; and (c) equivalent to 15/200 visual acuity if it is down.  If the diplopia was central at 20 degrees, it is rated equivalent to visual acuity of 5/200. 38 C.F.R. § 4.79, Code 6090.  In accordance with 38 CFR 4.31, diplopia that is occasional or that is correctable with spectacles is evaluated at zero percent.  See 38 C.F.R. § 4.79, Code 6090, Note.

At the outset, it is noteworthy that under the diagnostic rating criteria cited above, diplopia which is correctable with spectacles is rated 0 percent.  That is the situation in the instant case.  On February 2013 VA examination, the examiner specifically indicated that the Veteran's diplopia is correctable with standard spectacle correction.  Notably, the Veteran himself has reported that he is required to wear glasses for his diplopia, which suggests that the problem is correctable with spectacles.  

The Board notes that the Veteran has suggested that his diplopia can only be treated by surgery; however, that his need for eyeglasses may be relieved by surgery does not rebut that it is correctable with spectacles.  Accordingly, a compensable rating for the diplopia is not warranted.

The Board has also considered whether referral for an extraschedular rating is warranted.  The rating criteria (specifically the criteria under Code 6090) describe the Veteran's symptoms and impairment.  They specifically provide that the type of impairment the Veteran exhibits, correctable with spectacles, is rated 0 percent.  Accordingly, his disability picture is contemplated by the rating schedule, and the schedular criteria are, therefore, adequate.  See Thun, 22 Vet. App. at 115.  Hence, referral for extraschedular consideration is not warranted.

Finally, as the record shows that the Veteran is working, the matter of entitlement to TDIU is not raised by the record.  See Shinseki, 22 Vet. App. at 447. 

Bilateral Varicoceles

During service, in August 2010, the Veteran was noted to have varicocele as an active problem.

On January 2011 VA examination, the Veteran reported the appearance of varicocele on the right in 2009.  He stated that it does not affect his occupation or daily living activities.  The present pain level is 0 (on a scale of 10) and averages 0.  He took no medications (and had no surgery, hospitalization, or physical therapy).  He reported pain in the testicle, but not in the varicocele area.  The examiner noted that an ultrasound showed small bilateral varicoceles.  On physical examination, there was no evidence of varicoceles.

A February 2011 record notes a history of varicocele and reversal vasectomy with testicular chronic pain and no swelling.  An April 2011 urology consultation record notes a history of bilateral varicoceles.  In July 2011, the Veteran stated that he can wear only certain types of underwear and is in constant pain.  He stated that he has difficulty sleeping and wakes frequently due to pain.

On February 2013 VA male reproductive system examination, bilateral varicoceles were diagnosed.  The Veteran reported experiencing pain and discomfort in his right testicle beginning in 2009.  He reported he took no medication, and denied surgery, injury, or hospitalization.  The examiner noted that the Veteran's treatment did not include medication.  It was noted that he had not had an orchiectomy and did not have a voiding dysfunction.  He also does not have a history of recurrent symptomatic urinary tract or kidney infections, and did not have erectile dysfunction or retrograde ejaculation.  The examiner also noted that the Veteran does not have a history of chronic epididymitis, epididymoorchitis or prostatitis.  Physical examination was normal.  There was no evidence of benign or malignant neoplasm or metastases.  The examiner noted that the Veteran's male reproductive system condition did not impact on his ability to work.
The Veteran's varicoceles are now rated 0 percent under Code 7599 by analogy to Code 7523 for atrophy of the testis.  Varicocele is defined as a condition in males characterized by varicosity of the veins of the pampiniform plexus..."  Dorland's Illustrated Medical Dictionary 2025 (32nd ed., 2012).  The Board finds that the disability is not analogous to testis atrophy, but that a painful varicocele would be more closely analogous to painful scars (rated under Code 7804).

Under Code 7804, a 10 percent rating is warranted for one or two scars that are unstable or painful.  A 20 percent rating is warranted for three or four scars that are unstable or painful.  A 30 percent rating is warranted for five or more scars that are unstable or painful.  The Veteran has consistently reported testicular pain, and tenderness has been noted on examination, and 2 varicoceles were shown by diagnostic testing.  Considering this evidence in a light most favorable to the Veteran, the Board finds that it reasonably presents a disability picture approximating one or two scars that are painful, warranting a 10 percent rating, throughout, under Code 7804.  There is no evidence of varicocele disability consistent with more than 2 painful scars.  While the varicoceles appear on ultrasounds, they are not found on physical examinations.

The Board also found no evidence or impairment compensably ratable under any alternate criteria. 

The Board has also considered whether referral for an extraschedular rating is warranted.  The evidence does not show that the Veteran has any impairment of function beyond that encompassed by the 10 percent rating being assigned.  Consequently, the schedular criteria are not inadequate, and referral for extraschedular evaluation is not warranted.  See Thun, 22 Vet. App. at 111.

As the record shows that the Veteran is working, the matter of entitlement to TDIU is not raised by the record.  See Shinseki, 22 Vet. App. at 447. 




PFB

A March 2010 service record notes an assessment of PFB.  

On January 2011 VA examination, the Veteran indicated that his PFB does not affect his occupation or activities of daily living.  He stated that it is aggravated by shaving and alleviated by not shaving.  His present pain level is 0 (out of 10) and averages 0.  He did not take medication for it.  He stated that he had not had a problem with his skin since November 2009.  On examination, there was no evidence of PFB.  The assessment was folliculitis barbae, healed, without residuals or sequelae.

In July 2011, the Veteran reported that his PFB covers more than 40 percent of his face after he shaves.

On February 2013 VA skin diseases examination, PFB and acne were diagnosed.  The Veteran reported PFB was diagnosed in 1986, was aggravated by shaving and alleviated by not shaving.  He denied any pain or discomfort.  The examiner noted that none of the Veteran's skin conditions cause scarring or disfigurement of the head, face, or neck, and there are no benign or malignant skin neoplasms.  There were also no systemic manifestations due to any skin disease.  He had not been treated with oral or topical medications in the past 12 months.  It was noted that he has not had any debilitating (or non-debilitating) episodes in the past 12 months.  On physical examination, the examiner noted that the Veteran does not have any visible skin conditions, except for superficial acne.  The examiner indicated that none of the Veteran's skin conditions impact on his ability to work.

The Veteran's PFB is currently rated by analogy to acne under Code 7828.  Code 7828 provides for a 0 percent rating when there is superficial acne (comedones, papules, pustules, superficial cysts) of any extent.  A 10 percent rating is warranted when there is deep acne (deep inflamed nodules and pus-filled cysts) affecting less than 40 percent of the face and neck, or; deep acne other than on the face and neck.  A 30 percent rating is warranted when there is deep acne (deep inflamed nodules and pus- filled cysts) affecting 40 percent or more of the face and neck.  38 C.F.R. §  4.118.  It may also be rated as disfigurement of the head, face, or neck (Code 7800) or scars (Codes 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability.  Id.

The Board's review of the record found that at no time under consideration (since the award of service connection) has the Veteran's PFB been manifested by symptoms consistent with more than superficial acne.  Accordingly, under the criteria outlined above, it does not warrant a compensable rating. 

The Veteran's skin disability also does not warrant a compensable rating under any possible alternative diagnostic codes.  On February 2013 VA examination, the examiner noted that the PFB does not cause scarring or disfigurement of the head, face, or neck, and there are no benign or malignant skin neoplasms.  There were also no systemic manifestations due to any skin diseases and he has not had any debilitating (or non-debilitating) episodes in the past 12 months.  Accordingly, Codes 7800, 7801, 7802, 7803, 7804, and 7805 are not for application.  

The evidence does not show that the Veteran has any impairment of function due to pseudofolliculitis barbae not encompassed by the criteria for the 0 percent rating assigned.  His report of skin irritation after shaving reflects a condition that resolves and is not chronic or objectively noted.  The schedular criteria encompass such impairment, and are therefore not inadequate.  Hence, referral for consideration of an extraschedular evaluation is not warranted.  See Thun, 22 Vet. App. at 111.

As the Veteran is working, the matter of entitlement to TDIU is not raised by the record.  See Shinseki, 22 Vet. App. at 447. 


ORDER

A rating in excess of 20 percent for a right shoulder disability is denied

An increased (combined to 20 percent) rating (based on a formulation of 10 percent under Code 5003 and 10 percent under Code 5257) for right knee disability is granted, subject to the regulations governing payment of monetary awards.

A compensable rating for diplopia is denied.

A 10 percent rating for bilateral varicoceles is granted, subject to the regulations governing payment of monetary awards.

A compensable rating for PFB is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


